308 So. 2d 612 (1975)
WORLD INSURANCE COMPANY, a Corporation, Appellant,
v.
Emma C. WRIGHT, Appellee.
No. V-245.
District Court of Appeal of Florida, First District.
February 14, 1975.
Rehearing Denied March 17, 1975.
A. Graham Allen, Freeman, Richardson, Watson, Slade, McCarthy & Kelly, Jacksonville, for appellant.
Gordon H. Lee, Jacksonville, for appellee.
JOHNSON, Judge.
The appellant insurer seeks reversal of a final judgment, entered pursuant to a jury verdict, awarding appellee $863.29 as due under a disability insurance policy and $40,000.00 as compensatory damages for the intentional infliction of emotional distress by the appellant disability insurer.
We have heard oral argument in this cause and have carefully examined the record on appeal and the briefs submitted by counsel. Upon our consideration thereof, we conclude that the cause was properly submitted to the jury for their determination and that the verdict of the jury finds ample support from the testimony and evidence adduced at trial.
It is well-settled that damages for emotional or mental distress may be recovered from one whose conduct was tortious despite the fact that the conduct also involves a breach of contract. Miller v. Mutual of Omaha Insurance Company, 235 So. 2d 33 (Fla.App. 1st, 1970). Here, the appellant's threatened and actual bad faith (including attempts to "buy up" the policy) justified an action for damages for the intentional infliction of mental distress, and we think the testimony concerning appellee's ordeal was sufficient to support the verdict of $40,000.00. The matter of the amount of damages is one for the jury. It *613 is not the province of this Court to substitute its judgment for that of the trier of the facts. These findings will not be disturbed in the absence of a clear showing that error was committed in the proceedings below or that the evidence demonstrates that the conclusions reached are erroneous. Appellant having failed to show such errors, the judgment appealed herein is affirmed.
BOYER, Acting C.J., and EASTMOORE, E.L., Associate Judge, concur.